Case 1:17-cr-OOO48-.]BW-RI\/|L Document 73 Filed 10/12/18 Page 1 of 6 Page|D #: 362

U.S. Department of Justice

 

 

United Stcztes Attorney
Eastern District of New York
RMT:JGH/ICR 271 Cadman Plaza Easz‘
F. #20l6R00532 Brooklyn, New York 11201

October l2, 20l8

By Email and ECF Filing

 

Honorable Robert M. Levy
United States Magistrate Judge
Eastern District of NeW York
225 Cadman Plaza East
Brooklyn, NeW York l 1201

Re: United States v. lane Doe
Criminal Docket No. l7-48 (JBW) (RML)

Dear Judge Levy:

The government submits this letter to update the Court on two issues raised at
the parties’ last appearance before your Honor on September Zl, 2018. First, the Court asked
the Bureau of Prisons (BOP) to further address the defendant’s claim regarding how much
time the defendant and other female inmates are confined Within their cells at the l\/letropolitan
Correctional Center (MCC). The BOP’s response, in the form of a letter to the Court, is
attached hereto as Attachment A.

Second, at the hearing, defense counsel referenced a meeting she attended on
June 8, 2018 With members of the U.S. Attorney’s Office regarding this case and the more
general issue of potential retaliation against inmates for raising concerns about their conditions
of confinement w Transcript, Sept. 21, 20l8 Hearing at lO-lZ. Specifically, defense
counsel’s statements at the hearing suggested that the government told counsel that an inmate’s
email to a BOP staff member Will be construed by the Warden as “grievances for the BOP
process.” I_d._ at ll-lZ. This is not so.1

 

1 As an initial matter, the June 8 meeting Was part of a series of meetings that
took place between defense counsel and the U.S. Attorney’s Office regarding the conditions
for female inmates at the Metropolitan Detention Center (l\/IDC). The meetings did not address
conditions at the MCC, Where the defendant is currently confined

Case 1:17-cr-OOO48-.]BW-RI\/|L Document 73 Filed 10/12/18 Page 2 of 6 Page|D #: 363

Critically, at no point during the ]une 8 meeting or any other meeting with
defense counsel did any member of the U.S. Attorney’s Office or the BOP state that inmates
should not follow the formal grievance process at the MDC or any other BOP facility, or that
the sending of an email to a BOP staff member ~ including to the warden - would qualify as
or substitute for the filing of a formal grievance through the grievance process. Rather,
members of the U.S. Attorney’s Office emphasized the importance of an inmate using the
formal grievance process to address issues with their conditions of confinement because the
process is essential for inmates to obtain the requested relief, as well as for BOP management
to gain awareness of such issues.

The government informed defense counsel that inmates at the l\/IDC do not need
to have face-to-face discussions with any allegedly problematic staff members in order to
communicate questions or concerns or to obtain the form(s) necessary to initiate the
administrative grievance process. Rather, the government informed defense counsel that the
inmates may use an email system that allows them to communicate electronically with relevant
staff, including with the warden. The government further informed defense counsel that if an
inmate is having trouble obtaining a BP-8 form -the initial form used to file a formal grievance
~ the inmate may ask for one using this email system.

The government also informed defense counsel that if an inmate believes that
an issue is sensitive, the inmate may seek permission from the warden or the Regional Office
to skip the BP-8 step and proceed to the BP-9 level and/or file his or her grievance directly
with the regional office, as set forth in 28 C.F.R. § 542.l4(d)(l). Notably, whether or not an
issue is sufficiently sensitive is decided by the warden and/or the Regional Office. lt is not up
to the inmate to determine when this is the case, although an inmate is free to request this
bypass when he or she believes it is appropriate

The government also informed defense counsel that, as outlined in the l\/lDC’s
publicly available Admission & Orientation Handbook, if an inmate believes that an issue is
sensitive and the inmate believes he/ she would be adversely affected if the complaint became
known in the institution, the inmate may seek permission from the warden or the Regional
Administrative Remedy Coordinator to skip the BP-8 step and proceed to the BP-9 level and/or
file his or her grievance directly with the regional office, as set forth in 28 C.F.R.
§ 542. l4(d)(l); see also Program Statement 1330.16, Administrative Remedy Program, at 11 7.
Notably, whether or not an issue is sufficiently sensitive is decided by the warden and/or the
Regional Office. lt is not up to the inmate to determine when an issue is sufficiently sensitive
to bypass the BP-8 step, although an inmate is free to request this bypass when he or she
believes it is appropriate

 

Case 1:17-cr-OOO48-.]BW-RI\/|L Document 73 Filed 10/12/18 Page 3 of 6 Page|D #: 364

ln sum, it remains the position of the government and the BOP that inmates must
follow the formal grievance process to address issues with their conditions of confinement,
and that this formal process includes the ability to seek to bypass the BP-8 step as described
above.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

By: /s/
J osh Hafetz
lan C. Richardson
Assistant U.S. Attorneys
(718) 254-7000

cc: Defense counsel (by Email)
Clerk of Court (JWB) (by Hand)

 

Case 1:17-cr-OOO48-.]BW-RI\/|L Document 73 Filed 10/12/18 Page 4 of 6 Page|D #: 365

ATTACHMENT A

 

Case 1:17-cr-OOO48-.]BW-RI\/|L Document 73 Filed 10/12/18 Page 5 of 6 Page|D #: 366

U.S. Department of Justice

Federal Bureau of Prisons

 

Legal Department

 

Me!mpolltan Correctional Center

150 Patk Row

New Yerk, New Ycrl< 10007

(646) 836~6300, (646) 836-7665 (Fax)

 

October 3, 2018

The Honorable Robert M. Levy, U.S.M.J.

United States District Court

Eastem District of New York '
225 Cadman Plaza East
Brooklyn, NY 11201

Re: U.S. v. Jane Doe, 17-CV-48
Jane Doe, Reg. No. 89767-053

Dear Judge Levy:

l write regarding Jane Doe, Reg. No. 89767-053, who is currently housed at the Metropolitan
Correctional Center in New York (“MCC New_ York”). This letter is a follow~up to address the Cou ’s
inquiries raised at the conference on September 21, 2018. At that conference, Ms. Doe alleged the
female inmates at MCC New York were locked in their cells all day on Saturdays and Sundays and only
released for meals and occasional showers,

 

On weekdays at MCC New York, inmates are ordinarily released from their cells around 6:00 AM. They
are placed back in their cells for a short time around 9:00 AM for a census accountability check. Th s
also provides an opportunity for the inmate orderlies to clean the common areas in the unit. At’rer th
morning census check, the inmates generally remain out of their cells until approximately 1:00 PM, a
which time they are placed back in their cells for another brief period during the afternoon census
accountability check. They are then released until approximately 3:30 PM, at which time they are
secured for the Bureau of Prisons nationwide institutional count. Count usually clears around 5 200 P ,
at which time the inmates are typically released for the evening until bedtime at approximately 9:30 P

On weekends and holidays, there is normally no sanitation detail or morning/afternoon census checks
Instead, inmates are ordinarily unlocked about an hour later than weekdays, at approximately 7:00 A .
They typically remain out of their cells until approximately 9:30 AM, at which time they are secured or a
Bureau of Prisons nationwide institutional count. Count generally clears around l 1200 AM. Inmate
nunnally stay out oftheir cells until approximately 3:30 PM, at which time they are secured for anoth r
count. They are released around 5:00 PM when count clears, and they are finally locked in their cell for
the night at approximately 9:30 PM.

 

 

Case 1:17-cr-OOO48-.]BW-RI\/|L Document 73 Filed 10/12/18 Page 6 of 6 Page|D #: 367

w

Ms. Doe arrived at MCC New York on July 17, 2018. Agency counsel spoke with MCC New York’
Captain, the Lieutenants, and the majority of correctional officers who worked a day watch or evenini'
watch shift during July, August, and/or September. In the eleven weekends since Ms. Doe’s arrival,
there was only one shift where the officer recalled the female inmates being secured in their cells for
about two to three hours while the Facilities Department completed some work on the unit. As
mentioned at the conference, there was also one Saturday when the institution was on lockdown status.
However, while the female inmates were restricted to their unit during that time, they were not confined
to their cells. 'Otherwise, there is nothing to suggest the female inmates’ freedom differed from the
weekend schedule outlined above.l

Inaddition to the recollections of the Lieutenants and the officers, the Captain checked the available \ideo
footage for Saturdays and Sundays in September. The video showed the female inmates out of their cells
in the common area of the unit. Similarly, a review of the available housing unit logs from Saturdays and
Sundays between Ju|y 21 , 2018, and September 30, 2018, indicates the unit was secured and unsecur *d as
appropriate In short, MCC New York is willing to investigate further if Ms. Doe can provide speci le
dates, but currently, there is nothing to support her assertion that the female inmates have been locke in
their cells all day on weekends and released only for meals/showers `

 

between the Federal Defenders of New York, the Crlminal Division of the U.S. Attorney’s Office for the
Eastern District of New York, and the Warden. Defense counsel represented that the Warden agreed to
accept inmate-to-staff emails as formal grievances for the purpose of the BOP’s Administrative Remedy
Program, as set forth in 28 C.F.R. §§ 542.10-542.19. Please note that neither the Warden nor the i
Associate Wardens of MCC New York participated in.any such meeting with defense counsel’s office or
the U.S. Attorney’s Office. Additionally, the Warden at MCC New York wishes to clarify his position
that inmate¢to-staff emails do not satisfy any step of the Administrative Remedy Program (including the
request for informal resolution), and if inmates are afraid of retaliation for using the process, then they '
may file directly with the Regional Office as provided by 28 C.F.R. § 542.14(d)(1). "

Further, MCC New York would like to note that at the conference, defense counsel referenced a mee¥ing

If you have any questions or concems, please feel free to call me at (646) 836-6466 or Supervisory
Attorney Adam Johnson at (646) 836-6455. Thank you for your time and attention to this matter.

Sincerely,

Stephanie Scannell-Vesseila
Staff Attorney

MCC New York

cc: ‘AUSA .loshua Hafetz
Deirdre von Dornum (counsel for Ms. Doe) .

 

l Additionally, although it predates Ms. Doe's arrival, MCC New York’s Legal Assistant worked an overtime daywatch (8:0 l AM to
4200 PM) shift as the housing unit officer on the female unit on two occasions in June 2018. The Legal Assistant confirmed at
during her shift, the female inmates were out of their cells when she arrived until approximately 9:30 AM, and then from
approximately ll:00 AM to 3:30 PM.

 

